Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 05/03/2022.
Claims 1-20 are pending and rejected; claims 1 and 11 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument: “Applicant’s claimed policy is used to indicate the database objects from which to retrieve data pertaining to a person. In contrast the “security policy” disclosed in King is used to determine which data values should be replaced with security -NULL values after a set of rows have already been retrieved from a database. Further, King does not disclose that identifier for the “security policy” is included in a query, as claimed.”
Examiner respectfully disagrees with applicant’s argument for the following reasons: King discloses the recited claim limitation, (see King Fig. 1 and ¶38, a database server receives from a client a request for data that is stored at least in part in a particular column of a table. The database in which the table is stored may be a relational database that also includes a security policy [i.e. the request identifies the data and the policy that is already included in the database], which is defined for the particular column of one or more particular (but not necessarily all) rows stored in the table). The requested data from the client/user/person  includes data from a particular column of the database table and a security policy [i.e. identification of policy] which is defined for the particular rows, hence the policy is already defined before the quarry and applied at the time of the query. Disclosing the recited claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. US Pub. No.: 20090094193 A1 (hereinafter King) in view of Mcfall et al. US Pub. No.: 20200327252 A1 (hereinafter Mcfall).

King teaches:
As to claim 1, a method for using policies to comply with a request from a person for data that pertains to the person, pursuant to applicable data privacy laws, the method comprising: 
responsive to receiving a query that includes, retrieving the policy corresponding to the identifier for the policy, wherein the policy is configurable to reflect a manner to comply with the applicable data privacy laws and indicates first and second database objects and for those first and second database objects, respective first and second sets of one or more fields, which store data that pertains to persons (see King Fig. 1 and ¶38, a database server receives from a client a request for data that is stored at least in part in a particular column of a table. The database in which the table is stored may be a relational database that also includes a security policy, which is defined for the particular column of one or more particular (but not necessarily all) rows stored in the table);
applying the policy, the applying comprising: 
retrieving, from the first database object, data stored in the first set of one or more fields of a first record as a first set of values, wherein the first record is associated with the data to identify records (see Fig. 1 and ¶39, the database server or component thereof processes the request and retrieves a set of rows from the database), and 
retrieving, from the second database object, data stored in the second set of one or more fields of a second record as a second set of values, wherein the retrieving is based on an association between the first and second records that is indicated within one or more of the first and second records (see King Fig. 1 and ¶40, after retrieving the set of rows specified in the received request, and before sending any results to the client that sent the request, in step 106 the database server modifies the retrieved set of rows into a result set of rows that is going to be sent to the client in response to the request); and
storing, in a document, each value of the first and second set of values and, for each value, a name for a respective field of the first and second sets of one or more fields from which the value was retrieved (see King ¶44, If the security policy is satisfied for the particular row that is being processed, then in step 106D the database server or the component thereof stores (and/or otherwise include) the data value in the particular column of that row into the result set of rows)
King does not explicitly teach but the related art McFall teaches
an identifier for a policy and data to identify records that store data pertaining to the person (see McFall ¶1034, system automatically (i) detects sensitive or identifying data; (ii) applies or suggests policy rules that define the privacy protections to be applied to sensitive or identifying data)

Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the secure normal forms disclosed by King to include the computer-implemented privacy engineering system and method as thought by Mcfall, in order to include the identification of policy and data to identify records that store privacy data. It would have been obvious to a person with ordinary skill in the art apply the identification of policies that pertain to a person privacy to ensure that the background information cannot be used to re-identify masked data.
As to claim 2, the combination of King and Mcfall teaches the method of claim 1, wherein the association between the first and second records is based on the first database object including a primary key that the second database object references as a foreign key (see King ¶83, Create relationships between these new tables and their predecessors through the use of foreign keys).

As to claim 3, the combination of King and Mcfall teaches the method of claim 1, wherein the association between the first and second records is based on the second database object including a primary key that the first database object references as a foreign key (see King ¶83, Create relationships between these new tables and their predecessors through the use of foreign keys).

As to claim 4, the combination of King and Mcfall teaches the method of claim 1, wherein the policy further indicates a third database object and for the third database object, a third set of one or more fields, which store data that pertains to persons (see King ¶56, it is noted that database 210 is not limited to storing any particular number of tables or other database objects with which security policies may be associated), 
the applying the policy further comprises retrieving, from the third database object, data stored in the third set of one or more fields of a third record as a third set of values, wherein the retrieving is based on an association between the first and third records that is indicated within one or more of the first and third records (see King ¶56, it is noted that database 210 is not limited to storing any particular number of tables or other database objects with which security policies may be associated), and 
the storing further comprises storing, in the document, each value of the third set of values and, for each value, a name for a respective field of the third set of fields from which the value was retrieved (see King ¶44, If the security policy is satisfied for the particular row that is being processed, then in step 106D the database server or the component thereof stores (and/or otherwise include) the data value in the particular column of that row into the result set of rows).

As to claim 5, the combination of King and Mcfall teaches the method of claim 4, wherein the association between the first and second records is based on the first database object including a primary key that the second database object references as a foreign key (see King Fig. 2 and ¶¶76-91, Store the information in one or more separately securable objects to which different security policies, including column-level security policies, may be separately defined and applied) and 
the association between the first and third records is based on the third database object including a primary key that the first database object references as a foreign key(see King Fig. 2 and ¶¶76-91, Store the information in one or more separately securable objects to which different security policies, including column-level security policies, may be separately defined and applied).

As to claim 6, the combination of King and Mcfall teaches the method of claim 1, wherein the person is a user of a system, wherein the system submitted the query on behalf of the user (see King ¶26, database users may be provided with a mechanism to express a security policy in terms of one or more entity attributes), and 
wherein permissions granted to the user do not include those required for at least one of retrieving the data stored in the first set of fields of the first record and retrieving the data stored in the second set of fields of the second record (see King ¶27, according to the techniques described herein, the database server or a component thereof evaluates the above security policy for each row in the retrieved set of rows).

As to claim 7, the combination of King and Mcfall teaches the method of claim 1, further comprising: 
including in a log a first entry that indicates that the query was received (see McFall ¶106, audit log, Lens stores every query that is asked); and 
including in the log a second entry that indicates that the data that pertains to the person was stored in the document (see McFall ¶106, audit log, Lens stores every query that is asked).

As to claim 8, the combination of King and Mcfall teaches the method of claim 1, 
wherein at least one value of the first and second sets of values is a NULL value (see King ¶30, the data value in the "salary" column of that particular row is replaced with the security-NULL value), and 
wherein the at least one value is stored in the document to indicate that no data pertaining to the person is stored in the respective one of the first and second sets of fields (see King ¶30, the data value in the "salary" column of that particular row is replaced with the security-NULL value).

As to claim 9, the combination of King and Mcfall teaches the method of claim 1, wherein the query is associated with a customer support request for which a ticket is created, and wherein the document is made available to the person for retrieval through the ticket (see King ¶46, the database server returns the generated result set of rows to the client that sent the request for data).

As to claim 10, the combination of King and Mcfall teaches the method of claim 1, wherein a status for the policy indicates whether the policy is to be applied or not to be applied, and wherein the applying the policy is responsive to determining that the status for the policy indicates that the policy is to be applied (see King Fig. 1 and ¶40, database server modifies the retrieved set of rows by applying the security policy to each row in the set, as described hereinafter in steps 106A to 106E).

As to independent claim 11, this claim is directed to a non-transitory machine-readable medium that provides instructions executing the method of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 12-20, these claims contain substantially similar subject matter as claim 2-10; therefore, they are rejected along the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433